DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “performing a unidirectional scan of a second region from the regional boundary to the peeling boundary, in which the radiation of the laser light is performed from one side toward the other side and then the radiation position returns to the one side in a state in which the radiation of the laser light stops upon reaching the other side”, of claim 1 and 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See §112b rejection below. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11 (the independent claims and their dependent claims) are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 6 recite, in their last paragraphs “ performing a unidirectional scan of a second region from the regional boundary to the peeling boundary, in which the radiation of the laser light is performed from one side toward the other side and then the radiation position returns to the one side in a state in which the radiation of the laser light stops upon reaching the other side.” The “once side” and “the other side” were already introduced in the previous paragraphs and it is not clear if these are a different “one side” and “other 


Allowable Subject Matter
Claims 1 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The dependent claims would also be allowable.

The following is an examiner’s statement of reasons for finding allowable subject matter: Claims 1-11 contain allowable subject matter.  The claims are not obvious over the prior art or the closest prior art of Gijutsu et al. (Japanese Patent Publication JP2017-123294A; in applicant’s IDS) and Suzhou (Chinese Patent Publication CN107175409A); in applicant’s IDS)
For instance, regarding claims 1 and 6, Gijutsu discloses an insulation film peeling method which radiates laser light onto a front end portion of an insulation film-coated conducting wire (Gijutsu, ¶20, coat removal process, figs. 3 and 6), including a conducting wire (wire 12) and an insulation film (insulating coating 13) that coats the conducting wire in a longitudinal direction (seen in figs.), and which peels a part of the insulation film up to a peeling boundary of a predetermined regulated peeling length as measured from the front end portion, the insulation film peeling method comprising: (fig. 3, ¶20, S1-S6) … in which a radiation position of the laser light moves from one side toward the other side (again, fig. 3).  
However, Gijutsu does not disclose that the rectilinear scanning is regulated in advance in front of the peeling boundary as measured from the front end portion, [after moving from one side to the other side, “and then moves from the other side toward the one side upon reaching the other side; and performing a unidirectional scan of a second region from the regional boundary to the peeling boundary, in which the radiation of the laser light is performed from one side toward the other side and then the radiation position returns to the one side in a state in which the radiation of the laser light stops upon reaching the other side.   
It can also be seen that Gijutsu could be understood to teach “unidirectional scan of a region… going from one side to the other  (again, fig. 6, S1-S6).  Indeed there is other prior art, such as Suzhou, that seeks to find the most efficient way of scanning, and there are multiple methods and patterns (Suzhou, figs. 11), but although there are different patterns, there is no teaching, suggestion, or motivation to modify Gijutsu to have two different types of scanning methods as claimed, over different areas, performing rectilinear scans, to perform the peeling.


Please contact Examiner regarding any questions or concerns.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715